Citation Nr: 0902371	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease and residuals of a 
contusion of the left knee.

2.  Entitlement to an initial compensable rating for 
degenerative joint disease and limitation of extension of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued a 10 percent rating for the 
veteran's residuals of a left knee contusion and granted 
service connection and awarded a noncompensable rating for 
limitation of extension of the left knee.  In 
December 2008, the veteran testified before the Board by 
video conference from the RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D. C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

As an initial matter, in December 2008 the veteran testified 
that he receives treatment for his left knee disability at 
the VA Outpatient Clinic in Mobile, Alabama from Dr. 
Daugherty.  He also receives treatment from private physician 
Dr. G. K. Parker in Mobile, Alabama.  An August 2004 report 
from Dr. Parker states that he has treated the veteran for 
the past three to four years for multiple medical problems, 
including a left knee disability.  Accordingly, VA Outpatient 
Clinic records from Mobile, Alabama and private treatment 
records from Dr. Parker should be obtained.

Second, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran was not given notice of what 
evidence was required to substantiate his claim for an 
increased rating for a left knee disability, or what 
evidentiary burdens he must overcome with respect to this 
claim.  Therefore, a remand is required in order to allow 
sufficient notice to the veteran.  Upon remand, the veteran 
will be free to submit additional evidence and argument on 
the question at issue.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination, conducted in December 2004, is 
not unduly remote, the veteran testified that his condition 
has worsened since the date of the last examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA Outpatient Clinic in 
Mobile, Alabama, including treatment 
records from Dr. Daugherty.

2.  After obtaining the necessary 
authorization, obtain the veteran's 
private treatment records from Dr. G. K. 
Parker in Mobile, Alabama.  All attempts 
to secure the records must be documented 
in the claims folder and a negative 
response must be provided if the records 
are not available.

3.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. 
Peak, 22 Vet. App. 38 (2008) that:  
(1) informs him that he must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his left knee disability and 
the effect that worsening has on his 
employment and daily life; (2) informs 
him of all potentially applicable 
diagnostic criteria with regard to his 
claim for an increased rating for his 
left knee disability including Diagnostic 
Codes 5003, 5010, and 5256-5263; and (3) 
provides him with examples of the types 
of medical and lay evidence to submit in 
support of his increased rating claim.

4.  Schedule a VA examination to 
determine the current nature and severity 
of the veteran's service-connected left 
knee disability.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
provide findings regarding the veteran's 
ranges of motion and stability of the 
left knee and should also state whether 
there is any additional loss of function 
due to fatigability, weakened motion, 
incoordination, excess motion, or pain on 
movement.

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

